EXECUTION COPY

 



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT (this “Second Amendment”) to that certain Employment
Agreement, dated on or about July 26, 2012, as amended effective as of October
15, 2012 (the “Employment Agreement”) by and between Emerald Oil, Inc., a
Montana corporation (the “Company”), and James Russell (J.R.) Reger (“Employee”)
is made to be effective as of March 16, 2013. Capitalized words and phrases used
in this Amendment but not defined herein shall have the meanings set forth in
the Employment Agreement. Employee and the Company are referred to collectively
herein as the “Parties.”

 

R E C I T A L S:

 

WHEREAS, the Parties entered into the Employment Agreement on or about July 26,
2012, which was amended effective as of October 15, 2012; and

 

WHEREAS, the Parties wish to amend certain provisions of the Employment
Agreement to be effective as of March 16, 2013.

 

NOW THEREFORE, the Parties hereby agree as follows:

 

1. Amendment to Section 4(a) of the Employment Agreement. Section 4(a) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

 

“(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
United States dollars and less applicable taxes and deductions and in accordance
with the regular payroll practices of the Company, of Three Hundred Fifty
Thousand Dollars ($350,000) with increases, if any, as may be approved in
writing by the Compensation Committee.”

 

2. References in the Employment Agreement. All references in the Employment
Agreement to “this Agreement” shall mean the Employment Agreement as amended by
this Second Amendment.

 

3. No Other Amendments. Except as modified by this Second Amendment, the
Employment Agreement shall remain in full force and effect. Nothing herein shall
be held to alter, vary or otherwise affect the terms, conditions and provisions
of the Employment Agreement, other than as expressly contemplated herein.

 

4. Severability. If any provision of this Second Amendment shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

5. Applicable Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

6. Counterparts. This Second Amendment may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.



 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first written above.

 

 

 

  EMERALD OIL, INC.               By: /s/ McAndrew Rudisill     Name: McAndrew
Rudisill     Title: President               EMPLOYEE:               /s/ James
Russell (J.R.) Reger   James Russell (J.R.) Reger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Second Amendment to Employment Agreement - Reger]

 

